Citation Nr: 1514986	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The appellant had active service from July 1965 to April 1967.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The case was remanded in December 2013 for additional development.  It is again before the Board for additional appellate review.


FINDINGS OF FACT

1.  As the Veteran served in Thailand, and is not shown to have had service in Vietnam during the Vietnam era, he is not entitled to a presumption of exposure to herbicides (to include Agent Orange), and there is no evidence of actual exposure to herbicides during service.
 
3. CLL was first diagnosed several years after service, and there is no competent, probative medical evidence or opinion establishing a relationship between current CLL and military service.


CONCLUSION OF LAW

The criteria for service connection for CLL, to include as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.30 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2010, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.


The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The case was remanded in December 2013, in order to obtain the appellant's complete service personnel records to verify whether he had service in Thailand, and to attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  The Board notes that the Appeals Management Center (AMC) obtained the Veteran's service personnel records and requested verification by the JSRRC as to the Veteran's in-service exposure to herbicides.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). Thus, a presumption of service connection arises for a Vietnam Veteran (presumed exposed to Agent Orange) or, alternatively, a Veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the aforementioned conditions. VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis 

VA medical records show that the Veteran was diagnosed with CLL in November 2010.  He contends that it is related to exposure to herbicides. The Board notes that the record does not reflect, and the Veteran has not contended, that he had service in Vietnam.  He asserts that he was stationed at Camp Friendship in Thailand either from 1965 to 1966 or from 1966 to 1967, and that Camp Friendship was located on the perimeter of Korat Royal Air Force Base in Thailand.

As the Veteran served in Thailand, and is not shown to have had service in Vietnam during the Vietnam era, he is not entitled to a presumption of exposure to herbicides (to include Agent Orange).  As such, actual exposure to herbicides must be shown.

A May 2010 VA Compensation & Pension Service (C&P) bulletin reveals that C&P has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a 'greater strength' commercial variant, were used.
 
Given this information, C&P determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases. Consideration of herbicide exposure on a 'facts found or direct basis' should be extended to those Veterans. Significantly, C&P stated that '[t]his allows for presumptive service connection of the diseases associated with herbicide exposure.' The May 2010 bulletin notes that some small Army installations established in Thailand during the Vietnam era may also have used perimeter herbicides in the same manner as the air bases. C&P indicated that if a US Army Veteran claims a disability based on herbicide exposure and the Veteran was a member of a military police (MP) unit or was assigned a MP military occupational specialty and states that his duty placed him at or near the base perimeter, then herbicide exposure on a facts found or direct basis should be acknowledged for this Veteran.
 
The Veteran service personnel records are part of the record.  These records reflect that he had service in Thailand for the period of February 17, 1966 to April 16, 1967.  He was assigned to 331st Ordnance Company for the period of February 23-28 1966 and from March 1 to April 16, 1967 with the Headquarters 7th maintenance battalion DS. The unit was redesignated the Headquarter & Maintenance Support Company 7th Maintenance BN DS on June 18 1966.  While in Thailand the Veteran's duties were as a clerk typist and personnel staff at the NCO.  

An October 2014 reply was received from the Joint Service Records Research Center indicated the 7th Maintenance Battalion was stationed at Camp Friendship Korat Thailand. The reply also reflected that there was no evidence of Agent Orange being sprayed, tested or stored in Korat, Thailand but that Agent Orange might have been used along the base perimeter.

However, nothing in the file indicates that he was involved with perimeter security duty.  There is no actual evidence of in-service exposure to herbicides. In this regard, the Board notes that the Veteran's personnel records are silent for any exposure. There is no credible evidence supporting the Veteran claim placing him along the perimeter.

As such, the evidence obtained fails to confirm the Veteran's exposure to Agent Orange. The allegation has not been verified and cannot be conceded.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. Here, however, the record does not support a finding that the Veteran was actually exposed to herbicides, to include Agent Orange, in Thailand.

The Board further finds that the record does not otherwise provide a basis to award service connection for CLL. The Veteran's service treatment records are devoid of any notation as to any complaints, findings, or a diagnosis of CLL.   Rather, the medical evidence reflects, that he was first diagnosed with CLL in 1991.  As such, he also is not entitled to presumptive service for leukemia as a chronic disease manifested to a compensable degree within the first post-service year. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).
 
Further, there is no persuasive evidence or opinion that there exists a medical nexus between CLL and any incident of service. None of the VA or private treatment records reflecting a diagnosis of this disorder includes any comment or opinion even suggesting a medical nexus between CLL and the Veteran's military service. Significantly, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.

As indicated above, in addition to the medical evidence, in considering whether an award of service connection, on a presumptive or direct basis, is warranted for CLL, the Board has considered the Veteran's assertions; however, none of this evidence provides a basis for allowance of the claims. To whatever extent the Veteran has attempted to support the claims on the basis of assertions, alone, such evidence must fail. As indicated above, each claim turns on the question of medical relationship between current disability and service-a matter within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As the appellant is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on such a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge '). Hence, the lay assertions in this regard have no probative value.
 
Under these circumstances, the Board finds that the preponderance of the evidence is against a finding of service connection, on a presumptive or direct basis, for CLL. As no competent, probative evidence supports any such award, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for CLL, to include due to exposure to herbicides is denied.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


